Case 6:20-cv-00789-RRS-CBW Document 7 Filed 07/10/20 Page 1 of 4 PageID #: 170




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 DANIEL SANABRIA ROMERO                           CASE NO. 6:20-CV-00789 SEC P

 VERSUS                                           JUDGE ROBERT R. SUMMERHAYS

 WILLIAM P. BARR, ET AL                           MAGISTRATE JUDGE WHITEHURST

                             MEMORANDUM ORDER

         Pro se plaintiff Daniel Sanabria Romero, proceeding in forma pauperis, filed

 a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2241, on June 15, 2020.

 Petitioner is an immigration detainee in the custody of the Department of Homeland

 Security / U.S. Immigration and Customs Enforcement (“DHS/ICE”). Petitioner

 alleges that his continued detention is unconstitutional under Zadvydas v. Davis, 533

 U.S. 678, 701 (2001) and requests immediate release from detention with reasonable

 conditions of supervision. Rec. Docs. 1, 6. Petitioner has requested a temporary

 restraining order (rec. doc. 6, p. 7) and also filed a Motion to Appoint Counsel and

 Motion for Evidentiary Hearing (rec. doc. 2).

    I.      Temporary Restraining Order

         Petitioner has included in his request for relief a request for a Temporary

 Restraining Order. Rec. Doc. 6, p. 7. A litigant moving for a preliminary injunction

 or TRO must demonstrate each of the following: (1) a substantial likelihood of

 success on the merits; (2) a substantial threat that failure to grant the injunction will

                                            -1-
Case 6:20-cv-00789-RRS-CBW Document 7 Filed 07/10/20 Page 2 of 4 PageID #: 171




 result in irreparable injury; (3) the threatened injury outweighs any damage that the

 injunction will cause to the adverse party; and (4) the injunction will not have an

 adverse effect on the public interest. Women’s Med. Ctr. of Northwest Houston v.

 Bell, 248 F.3d 411, 418-20 (5th Cir.2001). “An injunction is an extraordinary

 remedy and should not issue except upon a clear showing of possible irreparable

 harm.” Lewis v. S.S. Baune, 534 F.2d 1115, 1121 (5th Cir.1976).

          Petitioner cannot prevail because he has not demonstrated a substantial threat

 of irreparable injury. It should be noted that in a separate order, service of process

 on the defendants has been ordered and the Clerk has been directed to serve a copy

 of the request for temporary restraining order, included in the petition for writ of

 habeas corpus, on the defendants.        Thus, plaintiff’s claims will ultimately be

 addressed on the merits.

    II.      Motion to Appoint Counsel

          Plaintiff has also filed a Motion to Appoint Counsel. Rec. Doc. 2. In general,

 the Court has authority to appoint counsel to represent an indigent party in any civil

 case pursuant to 28 U.S.C. § 1915(e)(1). That section provides: "The court may

 request an attorney to represent any person unable to afford counsel." 28 U.S.C.A. §

 1915(e)(1) (West Supp. 2000). However, appointed counsel in a civil case is a

 privilege and not a constitutional right, allowed only in exceptional cases. See

 Santana v. Chandler, 961 F.2d 514, 515-16 (5th Cir. 1992); Lopez v. Reyes, 692 F.2d


                                            -2-
Case 6:20-cv-00789-RRS-CBW Document 7 Filed 07/10/20 Page 3 of 4 PageID #: 172




 15, 17 (5th Cir. 1982). Thus, in determining whether to make such an appointment,

 a court should look at the following factors, among others: (1) the type and

 complexity of the case; (2) whether the petitioner is capable of adequately

 representing his case; (3) whether the petitioner is in a position to investigate his

 case adequately; and (4) whether the evidence will consist in large part of conflicting

 testimony that would require skill in the presentation of evidence and in cross-

 examination. See Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).

       Here, the Court does not find any exceptional circumstance to justify

 appointing counsel for Petitioner. In this immigration case, though a somewhat

 complex area of law, most questions the Court will resolve will be legal rather than

 factual. Hence, there will be little need for Petitioner to investigate his case.

 Moreover, at this time, the Court does not find the need for testimony in this case

 and, consequently, no need for skillful cross-examination.

       Although many persons in Petitioner's situation (i.e., criminal aliens facing

 removal) have a significant language barrier, Petitioner appears to write English

 plainly and with sufficient aptitude for the Court to understand. More importantly, a

 quick review of the papers Petitioner has filed in this case, without an attorney to

 assist him, demonstrates that Petitioner has more than a rudimentary understanding

 of the law and procedure. His filings are neatly typed, and his exhibits are plainly

 labeled. Moreover, Petitioner cites statutes and case-law with more than a lay-


                                           -3-
Case 6:20-cv-00789-RRS-CBW Document 7 Filed 07/10/20 Page 4 of 4 PageID #: 173




 person's understanding. In short, the Court is quite confident that Petitioner will be

 able to represent himself in this cause.

       Should the matter proceed to a point where the Court finds that an exceptional

 circumstance presents, it will revisit this issue.         Consequently, after due

 consideration, the Court is of the opinion that the instant request for appointed

 counsel is DENIED.

    III.   Request for Evidentiary Hearing

       Finally, Petitioner has requested an evidentiary hearing. Rec. Doc. 2. After

 the habeas petition is served, an answer has been filed, and the record is complete,

 the Court will determine the necessity of an evidentiary hearing. Accordingly, this

 request is DENIED at this time.

       Accordingly,

       IT IS ORDERED that plaintiff’s request for Temporary Restraining Order

 (rec. doc. 6) is hereby DENIED.

       IT IS FURTHER ORDERED that plaintiff’s Motion for to Appoint Counsel

 and Motion for Evidentiary Hearing (rec. doc. 2) is hereby DENIED.

       In Chambers, Lafayette, Louisiana, July 10, 2020.




                                            -4-
